Citation Nr: 1748395	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-32 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability featuring degenerative joint disease and degenerative disc disease.

3.  Entitlement to non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  The Veteran presented testimony before the undersigned at a Board hearing in May 2017.  A transcript of the hearing is associated with his claims folder.

A December 2016 letter from the RO to the Veteran explained that the RO believed that the Veteran had withdrawn the issue of entitlement to non-service-connected disability pension benefits from this appeal.  However, during the May 2017 Board hearing, the Veteran and the undersigned agreed that the cited November 2016 written statement from the Veteran was not a withdrawal of any issue.  Accordingly, the Board considers the non-service-connected pension issue to be in appellate status before the Board at this time.

The Veteran's first claim of entitlement to service connection for a back disability was denied by a December 1971 Board decision; that decision is final.  38 U.S.C.A. § 7104.  Subsequent attempts to reopen the claim and establish entitlement to service connection for a back disability were denied by RO rating decisions in December 1981 and September 2000.  The Veteran did not appeal the December 1981 denial, but he did initiate an appeal of the September 2000 denial.  The claim was again denied in a November 2000 statement of the case in the course of that appeal.  The Veteran did not perfect that appeal for Board review.  No new and material evidence was submitted within a year following the most recent prior final adjudication of the claim; evidence submitted after the September 2000 denial was addressed by the November 2000 statement of the case amending the September 2000 adjudication.  38 C.F.R. § 3.156(b).  The September 2000 RO denial, as amended by the November 2000 statement of the case, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

The Board finds that new and material evidence has been presented sufficient to reopen the claim, including: the June 2017 submission of a private medical opinion regarding "his history of degenerative disc disorder and his chronic back pain" that states "[h]is continued condition is most likely due to his injuries sustained while he was in active military status and has continued to get worse over time."  The medical opinion was not of record at the time of a prior final denial, and it tends to indicate that the Veteran suffers from a back disability (other than a congenital defect) that is etiologically linked to the Veteran's active duty military service.  The Board finds that it is new and material evidence.  Accordingly, the Board has reopened the claim for consideration on the merits at this time.

With regard to the issues that are currently before the Board, the Board notes that the Veteran waived his right to initial AOJ consideration of new evidence added into the file in a June 2017 letter.  38 C.F.R. § 20.1304.  The Board shall consider all of the pertinent evidence in proceeding with a decision in this case.

The issue of entitlement to non-service-connected disability pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence reflects that the Veteran has a congenital back defect of unilateral false joint / psuedojoint formation associated with lumbarized first sacral segment.

2.  The evidence reflects that the Veteran experienced aggravation of back pain during performance of military duty, including back injury, with in-service findings of degenerative changes; the evidence reflects that the degenerative changes represent a superimposed back disability.

3.  The Veteran has been diagnosed with degenerative joint disease and degenerative disc disease during the pendency of the claim on appeal.

4.  The probative evidence of record supports (or is at least in equipoise regarding) a finding that the Veteran's degenerative joint disease and degenerative disc disease are etiologically linked to his in-service back symptoms, in-service injuries, and noted in-service degenerative changes.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability featuring degenerative joint disease and degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed back disabilities were caused or aggravated by strain and injury to his back that occurred during his active duty military service.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both (emphasis added) that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

The presumption of soundness does not apply in consideration of congenital defects.  See generally Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  Generally, for the purposes of this analysis, the Board observes that a "disease" is a diagnostic entity capable of improvement or deterioration, while a "defect" is static.

Some chronic diseases (to include arthritis / degenerative joint disease) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  The regulations provide that when the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc. [or other chronic disease such as arthritis]), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

An August 1966 private medical report (added to the claims-file in September 2016) notes that the Veteran had a "[u]ni-lateral false joint formation ... associated with lumbarized first sacral segment."  The authoring physician describes this as a "congenital deformity ... disqualifying for manual labor type employment."

The Veteran's service treatment records (STRs) document the Veteran's frequent repeated medical evaluations for problems involving significant back pain during active duty service.

The Veteran's service preinduction examination in August 1967 shows that he had complaints of recurrent back pain, with examination at that time negative for findings of musculoskeletal defects.  On the day prior of the Veteran's entry onto active duty, a transitional vertebra at L-5 with a left pseudojoint was noted.  The diagnosis was not considered disqualifying.

January 1968 STRs document complaints of low back pains of "several years' duration."  The Veteran's subsequent STRs document numerous instances of the Veteran being treated for problems with back pain; the Board's discussion below discusses only some of the more notable entries.

A March 1968 STR shows that the Veteran "states he was born with a back defect," and the medical report includes the comment that "condition seems to be aggravated by BeT activities."

STRs throughout 1968 show the Veteran's repeated reports of continuing back pain.  A September 1968 STR shows that "mechanic MOS - aggravates condition," noting the "lifting" involved in his duties.  This STR notes "sx of sciatica."

A November 1968 STR notes a "4 year hx of back pain," and that "X-Rays have shown some changes in 1st sacral joint," but the Veteran was deemed "fit for duty."  It was noted, however, that "[c]ondition is aggravated by strenuous activity."  Another November 1968 STR describes that "X-Rays show some changes according to chart."

A January 1969 STR discusses the Veteran's numerous instances of seeking treatment for back pain when "lifting, bending, stooping, prolonged standing, etc," and that the Veteran was "[r]ecently AWOL apparently due to LBP in part...."

An April 1969 STR refers to the Veteran having been placed on permanent profile due to back pain, but still seeking more treatment for "some relief."

A May 1969 physical profile record show that the Veteran was on limited duty profile because of "degenerative changes in low back."  An STR from later that month shows that the Veteran "[d]esires medical discharge...."

A July 1969 STR describes chronic low back pain "since 1963" that is "aggravated by lifting."

In May 1970, the Veteran complained of back pains from an accident.

The Veteran's August 1970 service separation examination report shows that the Veteran complained of recurrent back pain and of an injury to the back as well as arthritis ("I injured my back.  I got spine arthritis"); examination findings noted the spine to be clinically within normal limits.

The Veteran filed his first claim of entitlement to service connection for a back disability on the day following his separation from service.  An October 1970 VA examination report includes findings of complaints of pain on percussion over the L-3 area and on deep palpation over the left sciatic foramen, along with elicited complaints of pain across the lower lumbar area.  An X-ray of the lumbosacral spine showed some anterior wedging of the T-11 and T-12, but no evidence of any bony destruction was identified.  The T-11 and T-12 abnormalities were evaluated as possibly due to an old trauma.

The October 1970 VA examination report also documents the Veteran's recollection of in-service injuries, including "I fell while in the service ... that was in January 1968, and also my back was hurting," "while on job training as an automobile mechanic, I hurt my back lifting.  That was in April of 1969," and "I was in an automobile accident on March of 1969, and also hurt my back."

A May 1971 X-ray study from a private physician shows a transitional vertebra with unilateral sacralization of the left side.

Subsequent post-service medical records include a June 1980 report showing that the Veteran "strained his back at work 4/25/80" and was diagnosed with an "acute lumbosacral strain, recurrent, superimposed upon on [sic] a mechanically deficient lumbosacral spine."

The Veteran's testimony during his May 2017 hearing discussed his recollection that he was hospitalized for back pain in or around February 1968.

Of great significance in this case, the Veteran submitted a private medical opinion in June 2017 (authored in May 2017) from his treating physician in support of his claim.  The authoring physician explains that she has "seen this patient in the private setting at AFC and he has also been my patient when I was a physician working for the Veterans Administration."  The private medical opinion discusses the Veteran has a "history of degenerative disc disorder and his chronic back pain."  The Board notes that the notation of these findings is consistent with the Veteran's confirmed diagnoses in his VA medical records.  The authoring physician "reviewed his medical files," and concludes that "this disorder dates back to when he was in active service."  The authoring physician explains that the Veteran "has a history of compression of a left lumbar nerve root."  The conclusion of the physician's opinion is significant: "His continued condition is most likely due to his injuries sustained while he was in active military status and has continued to get worse over time."

The Board finds that it is clearly established that the Veteran entered military service with a "congenital deformity" of his back.  However, the STRs show that the Veteran's back symptoms were noted to be "aggravated" by aspects of his service, and "degenerative changes" of the Veteran's spine were medically noted during service.  The Board finds that the in-service finding of "degenerative changes" suggests deterioration of the Veteran's back health beyond any static congenital defect, whether this be understood as an indication of aggravation a congenital disability (which may be subject to service connection on the basis of in-service aggravation) or an indication of a disability superimposed upon an underlying congenital defect (with service connection potentially available for the superimposed disability).  The June 1980 post-service record states that the Veteran's "recurrent" lumbosacral strain was a disability "superimposed" upon the congenital deficiency of his spine.  The Veteran's STRs document that the Veteran experienced aggravating strains and injury to his back during service, and the October 1970 VA examination report further documents credibly reported details of the Veteran's back injuries during service.  The Board finds that the evidence reasonably indicates that the Veteran's recurrent back symptomatology during and following service involved back disability superimposed upon a congenital deformity.

The June 2017 private medical opinion asserts that the Veteran's diagnosed degeneration of the spine "is most likely due to his injuries sustained while he was in active military status."  The Board finds that the June 2017 private medical opinion is competent and reasonably probative evidence, informed by review of the claims-file and presenting a conclusion that is not substantially contradicted by the facts credibly shown by the evidentiary record.  There is no probative contrary medical opinion of record informed by review of the complete up-to-date medical history and contents of the claims-file.  Under these circumstances, the Board finds the June 2017 private medical opinion to be reasonably persuasive in this case.

The presumption of soundness does not apply to the extent of the Veteran's back problems representing congenital defect of the spine, and the presumption of soundness specifically does not apply to the "Transition L-5, L pseudo-joint NDQ" medically noted at the Veteran's entrance to service.  However, the Board finds that the presumption of soundness does apply to the pathology of degenerative changes of the spine (superimposed upon the congenital defects) that have been etiologically linked to the Veteran's military service by the June 2017 private medical opinion in this case.  The Board does not find sufficiently clear and unmistakable evidence to rebut the presumption of soundness with regard to degenerative changes of the spine.  The Board further observes that the Veteran's credible testimony and additional evidence of record reasonably supports finding a continuity of symptomatology following service, with painful manifestations of the degenerative changes of the spine noted in the Veteran's service treatment records and persisting consistently thereafter.

The evidence in this case is not unequivocally clear, and the Board has carefully considered whether additional development of the evidence (including action to obtain outstanding pertinent in-service hospitalization records described by the Veteran during his May 2017 hearing) is warranted for further clarity of the pertinent facts.  However, resolving reasonable doubt in the Veteran's favor, the Board concludes at this time that service connection is warranted for degenerative changes of the Veteran's spine.

The Board finds that the evidence of record reasonably establishes that (1) the Veteran has been diagnosed with the claimed back disability during the pendency of this claim, (2) that the Veteran experienced symptoms of back disability during service, and (3) that the Veteran's back disability diagnosed during the pendency of this claim has been medically determined to be likely etiologically linked to back disability (superimposed upon a congenital defect) that is first shown to have manifested during service.

Based on the record as a whole, the Board finds that service connection is warranted for the Veteran's back disability.  In this regard, the evidence supports finding that the Veteran had a back disability (superimposed upon a congenital defect) with pertinent symptoms during service, that he has had a diagnosis of the claimed back disability during the pendency of this claim, and that a probative medical opinion has linked the diagnosis to the shown in-service manifestations.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.

Entitlement to service connection for a back disability is granted.


REMAND

The RO denied the Veteran's claim of entitlement to non-service-connected disability pension benefits on the basis of a November 2009 VA examination report that includes an assessment that the Veteran's medical disabilities did not affect sedentary work.  In the nearly eight years since that examination, however, the details of the Veteran's relevant health concerns appears to have pertinently changed.  For instance, the Board notes that his VA treatment records document that the Veteran is now currently followed for significant new psychiatric concerns (for which he was denied service connection in November 2016).  The Veteran has also reported hearing loss and tinnitus impairments (for which he was also denied service connection in November 2016).

In light of the fact that new evidence indicates that the Veteran has experienced an increase in the breadth of his non-service-connected disabilities, the Board finds that a remand is warranted to afford the Veteran a new VA examination to provide the updated findings necessary to support an informed appellate review of this issue on appeal.  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's non-service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of any (and all) updated clinical records of any relevant VA and/or private treatment that is not already available for review in the claims-file.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for a VA examination to assess entitlement to non-service-connected pension benefits.  A rationale must be provided for all findings and conclusions reached.

3.   After completion of the above and any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claim remaining on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


